           Case 1:17-cv-02583-LTS-SN Document 89 Filed 12/22/20 Page 1 of 5




U NI T E D S T A T E S DI S T RI C T C O U R T                                                                                            112/22/2020
                                                                                                                                            2/ 2 2/ 2 0 2 0
S O U T H E R N DI S T RI C T O F N E W Y O R K
--------------------------------------------------------------- x
                                                                 :
R O B E R T W. S EI D E N, Es q., R e c ei v er f or           :                         C as e N o. 1: 1 7- c v- 0 2 5 8 3- L T S- S N
C HI N A N O R T H E A S T P E T R O L E U M                     :
H O L DI N G S LI MI T E D,                                      :
                                                                 :
Pl ai ntiff,                                                     :                       S TI P U L A T E D P R O T E C TI V E
                                                                 :                       O R DE R
                  - a g ai nst-                                  :
                                                                 :
B A K E R TI L L Y H O N G K O N G LI MI T E D,                :
                                                                 :
D ef e n d a nt.                                                 :
------------------------------------------------------------ x

S A R A H N E T B U R N , U nit e d St at es M a gist r at e J u d g e.

           W H E R E A S, t h e P arti es h a vi n g a gr e e d t o t h e f oll o wi n g t er ms of c o nfi d e nti alit y, a n d t h e

C o urt h a vi n g f o u n d t h at g o o d c a us e e xists f or t h e iss u a n c e of a n a p pr o pri at el y t ail or e d

c o nfi d e nti alit y or d er p urs u a nt t o R ul e 2 6( c) of t h e F e d er al R ul es of Ci vil Pr o c e d ur e, it is h er e b y

           O R D E R E D t h at t h e f oll o wi n g r estri cti o ns a n d pr o c e d ur es s h all a p pl y t o t h e i nf or m ati o n

a n d d o c u m e nts e x c h a n g e d b y t h e p arti es i n c o n n e cti o n wit h t h e pr e-tri al p h as e of t his a cti o n:

           1.          C o u ns el f or a n y p art y m a y d esi g n at e a n y d o c u m e nt or i nf or m ati o n, i n w h ol e or i n

p art, as c o nfi d e nti al if c o u ns el d et er mi n es, i n g o o d f ait h, t h at s u c h d esi g n ati o n is n e c ess ar y t o

pr ot e ct t h e i nt er ests of t h e cli e nt i n i nf or m ati o n t h at is pr o pri et ar y, a tr a d e s e cr et or ot h er wis e

s e nsiti v e n o n- p u bli c i nf or m ati o n. I nf or m ati o n a n d d o c u m e nts d esi g n at e d b y a p art y as

c o nfi d e nti al will b e st a m p e d “ C O N FI D E N TI A L. ”

           2.         T h e C o nfi d e nti al I nf or m ati o n dis cl os e d will b e h el d a n d us e d b y t h e p ers o n

r e c ei vi n g s u c h i nf or m ati o n s ol el y f or us e i n c o n n e cti o n wit h t h e a cti o n.

           3.        I n t h e e v e nt a p art y c h all e n g es a n ot h er p art y’s d esi g n ati o n of c o nfi d e nti alit y,

c o u ns el s h all m a k e a g o o d f ait h eff ort t o r es ol v e t h e dis p ut e, a n d i n t h e a bs e n c e of a r es ol uti o n,


                                                                       1
           Case 1:17-cv-02583-LTS-SN Document 89 Filed 12/22/20 Page 2 of 5




t h e c h all e n gi n g p art y m a y s e e k r es ol uti o n b y t h e C o urt. N ot hi n g i n t his Pr ot e cti v e Or d er

c o nstit ut es a n a d missi o n b y a n y p art y t h at C o nfi d e nti al I nf or m ati o n dis cl os e d i n t his c as e is

r el e v a nt or a d missi bl e. E a c h p art y r es er v es t h e ri g ht t o o bj e ct t o t h e us e or a d missi bilit y of t h e

C o nfi d e nti al I nf or m ati o n.

           4.         T h e p arti es s h o ul d m e et a n d c o nf er if a n y pr o d u cti o n r e q uir es a d esi g n ati o n of

“ F or Att or n e ys’ or E x p erts’ E y es O nl y. ” All ot h er d o c u m e nts d esi g n at e d as “ C O N FI D E N TI A L ”

s h all n ot b e dis cl os e d t o a n y p ers o n, e x c e pt:

                      a.         t h e r e q u esti n g p art y a n d c o u ns el, i n cl u di n g i n- h o us e c o u ns el;

                      b.         e m pl o y e es of s u c h c o u ns el assi g n e d t o a n d n e c ess ar y t o assist i n t h e
                                 liti g ati o n;

                      c.         c o ns ult a nts or e x p erts assisti n g i n t h e pr os e c uti o n or d ef e ns e of t h e m att er,
                                 t o t h e e xt e nt d e e m e d n e c ess ar y b y c o u ns el; a n d

                      d.        t h e C o urt (i n cl u di n g t h e m e di at or, or ot h er p ers o n h a vi n g a c c ess t o a n y
                                 C o nfi d e nti al I nf or m ati o n b y virt u e of his or h er p ositi o n wit h t h e C o urt).

           5.         Pri or t o dis cl osi n g or dis pl a yi n g t h e C o nfi d e nti al I nf or m ati o n t o a n y p ers o n,

c o u ns el m ust:

                      a.         i nf or m t h e p ers o n of t h e c o nfi d e nti al n at ur e of t h e i nf or m ati o n or
                                  d o c u m e nts;

                      b.        i nf or m t h e p ers o n t h at t his C o urt h as e nj oi n e d t h e us e of t h e i nf or m ati o n
                                 or d o c u m e nts b y hi m/ h er f or a n y p ur p os e ot h er t h a n t his liti g ati o n a n d h as
                                 e nj oi n e d t h e dis cl os ur e of t h e i nf or m ati o n or d o c u m e nts t o a n y ot h er
                                 p ers o n; a n d

                      c.         r e q uir e e a c h s u c h p ers o n t o si g n a n a gr e e m e nt t o b e b o u n d b y t his Or d er i n
                                 t h e f or m att a c h e d as E x hi bit A.

           6.         T h e dis cl os ur e of a d o c u m e nt or i nf or m ati o n                     wit h o ut d esi g n ati n g it as

“ C o nfi d e nti al ” s h all n ot c o nstit ut e a          w ai v er of t h e ri g ht t o d esi g n at e s u c h d o c u m e nt or

i nf or m ati o n as C o nfi d e nti al I nf or m ati o n. If s o d esi g n at e d, t h e d o c u m e nt or i nf or m ati o n s h all




                                                                        2
           Case 1:17-cv-02583-LTS-SN Document 89 Filed 12/22/20 Page 3 of 5




t h e n c ef ort h b e tr e at e d as C o nfi d e nti al I nf or m ati o n s u bj e ct t o all t h e t er ms of t his Sti p ul ati o n a n d

Or d er.

           7.         A n y P ers o n all y I d e ntif yi n g I nf or m ati o n ( “ PII ”) ( e. g., s o ci al s e c urit y n u m b ers,

fi n a n ci al a c c o u nt n u m b ers, p ass w or ds, a n d i nf or m ati o n t h at m a y b e us e d f or i d e ntit y t h eft)

e x c h a n g e d i n dis c o v er y s h all b e m ai nt ai n e d b y t h e r e c ei vi n g p art y i n a m a n n er t h at is s e c ur e a n d

c o nfi d e nti al a n d s h ar e d o nl y wit h a ut h ori z e d i n di vi d u als i n a s e c ur e m a n n er. T h e pr o d u ci n g p art y

m a y s p e cif y t h e    mi ni m al l e v el of pr ot e cti o n e x p e ct e d i n t h e st or a g e a n d tr a nsf er of its

i nf or m ati o n. I n t h e e v e nt t h e p art y w h o r e c ei v e d PII e x p eri e n c es a d at a br e a c h, it s h all

i m m e di at el y n otif y t h e pr o d u ci n g p art y of s a m e a n d c o o p er at e wit h t h e pr o d u ci n g p art y t o

a d dr ess a n d r e m e d y t h e br e a c h. N ot hi n g h er ei n s h all pr e cl u d e t h e pr o d u ci n g p art y fr o m ass erti n g

l e g al cl ai ms or c o nstit ut e a w ai v er of l e g al ri g hts a n d d ef e ns es i n t h e e v e nt of liti g ati o n arisi n g

o ut of t h e r e c ei vi n g p art y’s f ail ur e t o a p pr o pri at el y pr ot e ct PII fr o m u n a ut h ori z e d dis cl os ur e.

           8.         P urs u a nt t o F e d er al R ul e of E vi d e n c e 5 0 2, t h e pr o d u cti o n of pri vil e g e d or w or k-

pr o d u ct pr ot e ct e d d o c u m e nts or c o m m u ni c ati o ns, el e ctr o ni c all y st or e d i nf or m ati o n ( “ E SI ”) or

i nf or m ati o n, w h et h er i n a d v ert e nt or ot h er wis e, s h all n ot c o nstit ut e a w ai v er of t h e pri vil e g e or

pr ot e cti o n fr o m dis c o v er y i n t his c as e or i n a n y ot h er f e d er al or st at e pr o c e e di n g. T his Or d er

s h all b e i nt er pr et e d t o pr o vi d e t h e m a xi m u m pr ot e cti o n all o w e d b y F e d er al R ul e of E vi d e n c e

5 0 2( d). N ot hi n g c o nt ai n e d h er ei n is i nt e n d e d t o or s h all s er v e t o li mit a p art y’s ri g ht t o c o n d u ct a

r e vi e w of d o c u m e nts, E SI or i nf or m ati o n (i n cl u di n g m et a d at a) f or r el e v a n c e, r es p o nsi v e n ess

a n d/ or s e gr e g ati o n of pri vil e g e d a n d/ or pr ot e ct e d i nf or m ati o n b ef or e pr o d u cti o n.

           9.         N ot wit hst a n di n g t h e d esi g n ati o n of i nf or m ati o n as “ C o nfi d e nti al ” i n dis c o v er y,

t h er e is n o pr es u m pti o n t h at s u c h i nf or m ati o n s h all b e fil e d wit h t h e C o urt u n d er s e al. T h e p arti es

s h all f oll o w t h e C o urt’s pr o c e d ur es f or r e q u ests f or fili n g u n d er s e al.



                                                                       3
              Case 1:17-cv-02583-LTS-SN Document 89 Filed 12/22/20 Page 4 of 5




             1 0.         At t h e c o n cl usi o n of liti g ati o n, C o nfi d e nti al I nf or m ati o n a n d a n y c o pi es t h er e of

  s h all b e pr o m ptl y ( a n d i n n o e v e nt l at er t h a n 3 0 d a ys aft er e ntr y of fi n al j u d g m e nt n o l o n g er

  s u bj e ct t o f urt h er a p p e al) r et ur n e d t o t h e pr o d u ci n g p art y or c ertifi e d as d estr o y e d, e x c e pt t h at t h e

  p arti es’ c o u ns el s h all b e p er mitt e d t o r et ai n t h eir w or ki n g fil es o n t h e c o n diti o n t h at t h os e fil es

  will r e m ai n pr ot e ct e d.

             1 1.         N ot hi n g h er ei n s h all pr e cl u d e t h e p arti es fr o m dis cl osi n g m at eri al d esi g n at e d t o

  b e C o nfi d e nti al I nf or m ati o n if ot h er wis e r e q uir e d b y l a w or p urs u a nt t o a v ali d s u b p o e n a.


  S O S TI P U L A T E D.



  s/ J as o n V a n a c o ur                                       s/ M ar y H. T ol b ert
  (si g n e d b y fil er wit h p er missi o n fr o m                J os h u a D. B ur ns
  J as o n V a n a c o ur)                                          M ar y H. T ol b ert ( pr o h a c vi c e )
  J as o n V a n a c o ur (pr o h a c vi c e)                       CR O WE & D U NLE V Y
  V A N A C O U R P E R KI N S P L L C                              A Pr of essi o n al C or p or ati o n
  5 8 5 1 L e g a c y Cir cl e, S uit e 6 0 0                       Br a niff B uil di n g
  Pl a n o, T e x as 7 5 0 2 4                                      3 2 4 N. R o bi ns o n A v e n u e, S uit e 1 0 0
  ( 9 7 2) 6 4 6- 3 9 9 9 (t el e p h o n e)                        O kl a h o m a Cit y, O kl a h o m a 7 3 1 0 2
  ( 9 7 2) 4 7 6- 1 1 0 9 (f a csi mil e)                           ( 4 0 5) 2 3 5- 7 7 0 0 (t el e p h o n e)
  j v a n a c o ur @ v a n a c o ur p er ki ns. c o m               ( 4 0 5) 2 3 9- 6 6 5 1 (f a csi mil e)
                                                                    j os h u a. b ur ns @ cr o w e d u nl e v y. c o m
                                                                    m oll y.t ol b ert @ cr o w e d u nl e v y. c o m

  A T T O R N E Y S F O R P L AI N TI F F                           A T T O R N E YS F O R D EF E N D A N T
                                                                    B A K E R TI L L Y H O N G K O N G LI MI T E D

SSO
  O OORDERED.
      R D E R E D.                                                  S O O R D E R E D.


  D at e d: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _, 2 0 _ _ _
                                                                    S A R A H NETB U R N
                                                                    U nit e d St at e d M a gist r at e J u d g e
DDated:
  at e d: DDecember
            e c e m b er 222,
                            2, 22020
                                 020
           N e w YYork,
           New        or k, NNew
                              e w YYork
                                     or k




                                                                          4
          Case 1:17-cv-02583-LTS-SN Document 89 Filed 12/22/20 Page 5 of 5




                                                           E X HI BI T A


U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K
--------------------------------------------------------------- x
                                                                :
R O B E R T W. S EI D E N, Es q., R e c ei v er f or          :                        C as e N o. 1: 1 7- c v- 0 2 5 8 3- L T S- S N
C HI N A N O R T H E A S T P E T R O L E U M                    :
H O L DI N G S LI MI T E D,                                     :
                                                                :
Pl ai ntiff,                                                    :                      N O N- DI S C L O S U R E
                                                                :                      A G REE ME NT
                  - a g ai nst-                                 :
                                                                :
B A K E R TI L L Y H O N G K O N G LI MI T E D,               :
                                                                :
D ef e n d a nt.                                                :
---------------------------------------------------------------- x


           I h a v e b e e n i nf or m e d b y c o u ns el t h at c ert ai n d o c u m e nts or i nf or m ati o n t o b e dis cl os e d

t o m e i n c o n n e cti o n wit h t h e m att er e ntitl e d h a v e b e e n d esi g n at e d as c o nfi d e nti al. I h a v e b e e n

i nf or m e d t h at a n y s u c h d o c u m e nts or i nf or m ati o n l a b el e d “ C O N FI D E N TI A L ” ar e c o nfi d e nti al

b y Or d er of t h e C o urt.

           I h er e b y a gr e e t h at I will n ot dis cl os e a n y i nf or m ati o n c o nt ai n e d i n s u c h d o c u m e nt s t o

a n y ot h er p ers o n. I f urt h er a gr e e n ot t o us e a n y s u c h i nf or m ati o n f or a n y p ur p os e ot h er t h a n t his

liti g ati o n.

           D at e d: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                   [ Si g n at ur e]




                                                                   5
